
	
		111th CONGRESS
		1st Session
		S. 1393
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2010 for defense activities of the Department of Energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy National Security
			 Act for Fiscal Year 2010.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2.Table of
				contents.
				Sec. 3. Congressional defense
				committees.
				DIVISION C—DEPARTMENT OF
				ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
				TITLE XXXI—DEPARTMENT OF ENERGY
				NATIONAL SECURITY PROGRAMS
				Subtitle A—National Security
				Programs Authorizations
				Sec. 3101. National Nuclear
				Security Administration.
				Sec. 3102. Defense
				environmental cleanup.
				Sec. 3103. Other defense
				activities.
				Sec. 3104. Defense nuclear
				waste disposal.
				Sec. 3105. Funding
				table.
				Subtitle B—Program
				Authorizations, Restrictions, and Limitations
				Sec. 3111. Nuclear weapons
				stockpile life extension program.
				Sec. 3112. Elimination of
				nuclear weapons life extension program from exception to requirement to request
				funds in budget of the President.
				Sec. 3113. Repeal of Reliable
				Replacement Warhead program.
				Sec. 3114. Authorization of use
				of International Nuclear Materials Protection and Cooperation program funds for
				bilateral and multilateral nonproliferation and disarmament
				activities.
				Sec. 3115. Repeal of
				prohibition on funding activities associated with international cooperative
				stockpile stewardship.
				Sec. 3116. Modification of
				minor construction threshold for plant projects.
				Sec. 3117. Two-year extension
				of authority for appointment of certain scientific, engineering, and technical
				personnel.
				Sec. 3118. Repeal of sunset
				date for consolidation of counterintelligence programs of Department of Energy
				and National Nuclear Security Administration.
				Subtitle C—Other
				Matters
				Sec. 3131. Ten-year plan for
				utilization and funding of certain Department of Energy facilities.
				Sec. 3132. Review of management
				and operation of certain national laboratories.
				Sec. 3133. Inclusion in 2010
				stockpile stewardship plan of certain information relating to stockpile
				stewardship criteria.
				Sec. 3134. Comptroller General
				of the United States review of projects carried out by the Office of
				Environmental Management of the Department of Energy pursuant to the American
				Recovery and Reinvestment Act of 2009.
				Sec. 3135. Identification in
				budget materials of amounts for certain Department of Energy pension
				obligations.
				Sec. 3136. Expansion of authority of Ombudsman of Energy
				Employees Occupational Illness Compensation Program.
				Sec. 3137. Comptroller General study of stockpile stewardship
				program.
				Sec. 3138. Sense of the Senate on production of
				molybdenum–99.
				TITLE XXXII—DEFENSE NUCLEAR
				FACILITIES SAFETY BOARD
				Sec. 3201.
				Authorization.
				TITLE XXXIII—MARITIME
				ADMINISTRATION
				Sec. 3301. Maritime
				Administration.
			
		3.Congressional defense
			 committeesFor purposes of
			 this Act, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
		CDEPARTMENT OF ENERGY NATIONAL SECURITY
			 AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
				ANational Security Programs
			 Authorizations
					3101.National Nuclear Security
			 Administration
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2010 for the activities of the National Nuclear Security Administration in
			 carrying out programs necessary for national security in the amount of
			 $10,051,215,000, to be allocated as follows:
							(1)For weapons activities,
			 $6,490,619,000.
							(2)For defense nuclear nonproliferation
			 activities, including $705,900,000 for fissile materials disposition,
			 $2,136,709,000.
							(3)For naval reactors, $1,003,133,000.
							(4)For the Office of the Administrator for
			 Nuclear Security, $420,754,000.
							(b)Authorization of new plant
			 projectsFrom funds referred
			 to in subsection (a) that are available for carrying out plant projects, the
			 Secretary of Energy may carry out new plant projects for the National Nuclear
			 Security Administration as follows:
							(1)For readiness in technical base and
			 facilities, the following new plant project:
								Project 10–D–501, Nuclear Facility Risk
			 Reduction (NFRR), Y–12 National Security Complex, Oak Ridge, Tennessee,
			 $12,500,000.
								(2)For defense nuclear security, the following
			 new plant project:
								Project 10–D–701, Security Improvement
			 Project (SIP), Y–12 National Security Complex, Oak Ridge, Tennessee,
			 $49,000,000.
								(3)For naval reactors, the following new plant
			 projects:
								Project 10–D–904, Naval Reactors Facility
			 (NRF) infrastructure upgrades, Naval Reactors Facility, Idaho Falls, Idaho,
			 $700,000.
								Project 10–D–903, Security upgrades, Knolls
			 Atomic Power Laboratory, Knolls Site and Kesselring Site, Schenectady, New
			 York, $1,500,000.
								3102.Defense environmental cleanupFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2010 for defense
			 environmental cleanup activities in carrying out programs necessary for
			 national security in the amount of $5,395,831,000.
					3103.Other defense activitiesFunds are hereby authorized to be
			 appropriated to the Department of Energy for fiscal year 2010 for other defense
			 activities in carrying out programs necessary for national security in the
			 amount of $852,468,000.
					3104.Defense nuclear waste
			 disposalFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2010
			 for defense nuclear waste disposal for payment to the Nuclear Waste Fund
			 established in section 302(c) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(c)) in the amount of $98,400,000.
					3105.Funding tableThe amounts authorized to be appropriated by
			 sections 3101, 3102, 3103, and 3104 shall be available, in accordance with the
			 requirements of section 4001, for projects, programs, and activities, and in
			 the amounts, specified in the funding table in section 4501.
					BProgram Authorizations, Restrictions, and
			 Limitations
					3111.Nuclear weapons stockpile life extension
			 programSection 4204 of the
			 Atomic Energy Defense Act (50 U.S.C. 2524) is amended to read as
			 follows:
						
							4204.Nuclear weapons stockpile life extension
				program
								(a)Program requiredThe Secretary of Energy shall, in
				consultation with the Secretary of Defense, carry out a program to provide for
				the extension of the effective life of the weapons in the nuclear weapons
				stockpile without nuclear weapons testing.
								(b)Administrative responsibility for
				program
									(1)In generalThe program under subsection (a) shall be
				carried out through the National Nuclear Security Administration.
									(2)Inclusion of program funds in
				budgetFor each budget
				submitted by the President to Congress under section 1105 of title 31, United
				States Code, the amounts requested for the program under subsection (a) shall
				be clearly identified in the budget justification materials submitted to
				Congress in support of that budget.
									(c)Program planAs part of the program under subsection
				(a), the Secretary of Energy shall develop a long-term plan to extend the
				effective life of the weapons in the nuclear weapons stockpile without nuclear
				weapons testing. The plan shall include the following:
									(1)Mechanisms to provide for the manufacture,
				maintenance, and modernization of each weapon design in the nuclear stockpile,
				as needed.
									(2)Mechanisms to expedite the collection of
				information necessary for carrying out the program, including information
				relating to the aging of materials and components, new manufacturing
				techniques, and the replacement or substitution of materials.
									(3)Mechanisms to ensure the appropriate
				assignment of roles and missions for each nuclear weapons laboratory and
				production plant of the Department of Energy, including mechanisms for
				allocation of workload, mechanisms to ensure the carrying out of appropriate
				modernization activities, and mechanisms to ensure the retention of skilled
				personnel.
									(4)Mechanisms to ensure that each national
				laboratory of the National Nuclear Security Administration has full and
				complete access to all weapons data to enable a rigorous peer review process to
				support the annual assessment of the condition of the nuclear weapons stockpile
				required under section 4205.
									(5)Mechanisms for allocating funds for
				activities under the program, including allocations of funds by weapon type and
				facility.
									(6)An identification of the funds needed, in
				the current fiscal year and in each of the next 5 fiscal years, to carry out
				the program.
									(d)Annual
				updatesThe Secretary of
				Energy shall update the plan required under subsection (c) annually and shall
				submit the updated plan to Congress as part of the plan for maintaining the
				nuclear weapons stockpile submitted to Congress under section 4203(c).
								(e)Sense of Congress on funding of
				programIt is the sense of
				Congress that the President should include in each budget for a fiscal year
				submitted to Congress under section 1105 of title 31, United States Code,
				sufficient funds to carry out in that fiscal year the activities under the
				program under subsection (a) that are specified in the most current version of
				the plan required under subsection
				(c).
								.
					3112.Elimination of nuclear weapons life
			 extension program from exception to requirement to request funds in budget of
			 the PresidentSection 4209 of
			 the Atomic Energy Defense Act (50 U.S.C. 2529) is amended—
						(1)in subsection (c), by striking
			 necessary— and all that follows through the period and inserting
			 necessary to address proliferation concerns.; and
						(2)in subsection (d)—
							(A)by striking paragraph (1); and
							(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively.
							3113.Repeal of Reliable Replacement Warhead
			 program
						(a)In generalSection 4204A of the Atomic Energy Defense
			 Act (50 U.S.C. 2524a) is repealed.
						(b)Conforming amendmentThe table of contents for that Act is
			 amended by striking the item relating to section 4204A.
						3114.Authorization of use of International
			 Nuclear Materials Protection and Cooperation program funds for bilateral and
			 multilateral nonproliferation and disarmament activities
						(a)In generalNotwithstanding any other provision of law
			 and subject to subsection (b), the Secretary of Energy may obligate or expend
			 not more than 10 percent of the funds authorized to be appropriated or
			 otherwise made available for the International Nuclear Materials Protection and
			 Cooperation program in a fiscal year to provide assistance for or to otherwise
			 carry out bilateral or multilateral activities relating to nonproliferation or
			 disarmament.
						(b)Notification of congressional defense
			 committeesThe Secretary may
			 obligate or expend funds pursuant to subsection (a) if, not less than 15 days
			 before obligating or expending such funds—
							(1)the Secretary notifies the congressional
			 defense committees of the intent of the Secretary to obligate or expend such
			 funds; and
							(2)the President certifies to the
			 congressional defense committees that obligating or expending such funds is
			 necessary to support the national security objectives of the United
			 States.
							3115.Repeal of prohibition on funding activities
			 associated with international cooperative stockpile stewardship
						(a)In generalSection 4301 of the Atomic Energy Defense
			 Act (50 U.S.C. 2561) is repealed.
						(b)Clerical amendmentThe table of contents for that Act is
			 amended by striking the item relating to section 4301.
						3116.Modification of minor construction
			 threshold for plant projectsSection 4701(3) of the Atomic Energy Defense
			 Act (50 U.S.C. 2741(3)) is amended by striking $5,000,000 and
			 inserting $7,000,000.
					3117.Two-year extension of authority for
			 appointment of certain scientific, engineering, and technical
			 personnelSection 4601(c)(1)
			 of the Atomic Energy Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking
			 September 30, 2009 and inserting September 30,
			 2011.
					3118.Repeal of sunset date for consolidation of
			 counterintelligence programs of Department of Energy and National Nuclear
			 Security AdministrationSection 3117 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2507; 42 U.S.C. 7144b note) is amended by amending subsection (a) to read as
			 follows:
						
							(a)Transfer of functionsThe functions, personnel, funds, assets,
				and other resources of the Office of Defense Nuclear Counterintelligence of the
				National Nuclear Security Administration are transferred to the Secretary of
				Energy, to be administered (except to any extent otherwise directed by the
				Secretary) by the Director of the Office of Counterintelligence of the
				Department of
				Energy.
							.
					COther Matters
					3131.Ten-year plan for utilization and funding
			 of certain Department of Energy facilities
						(a)In generalThe Administrator for Nuclear Security and
			 the Under Secretary for Science of the Department of Energy shall jointly
			 develop a plan to use and fund, over a ten-year period, the following
			 facilities of the Department of Energy:
							(1)The National Ignition Facility at the
			 Lawrence Livermore National Laboratory, California.
							(2)The Los Alamos Neutron Science Center at
			 the Los Alamos National Laboratory, New Mexico.
							(3)The Z Machine at the Sandia
			 National Laboratories, New Mexico.
							(4)The Microsystems and Engineering Sciences
			 Application (MESA) Facility at the Sandia National Laboratories, New
			 Mexico.
							(b)Submittal of planNot later than 45 days after the date of
			 the enactment of this Act, the Administrator for Nuclear Security and the Under
			 Secretary for Science of the Department of Energy shall submit to the
			 congressional defense committees the plan required by subsection (a).
						(c)Requirement to specify source of facility
			 funding in budget requestsIn
			 any budget request for the Department of Energy for a fiscal year that is
			 submitted to Congress after the date of the enactment of this Act, the
			 Secretary of Energy shall identify for that fiscal year the portion of the
			 funding for each facility specified in subsection (a) that is to be provided by
			 the National Nuclear Security Administration and by the Office of Science of
			 the Department of Energy.
						3132.Review of management and operation of
			 certain national laboratories
						(a)In generalNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Energy shall, in consultation with
			 the Committee on Armed Services of the Senate and the Committee on Armed
			 Services of the House of Representatives, appoint an independent panel of
			 experts to conduct a review of the management and operation of the
			 following:
							(1)The Lawrence Livermore National Laboratory,
			 California.
							(2)The Los Alamos National Laboratory, New
			 Mexico.
							(3)The Sandia National Laboratories, New
			 Mexico.
							(b)Administrative provisions
							(1)Appointment of chairpersonThe Secretary of Energy shall appoint a
			 chairperson of the panel from among the members of the panel.
							(2)Designation of agency staff to
			 panelThe Secretary of
			 Energy, the Secretary of Defense, and the Director of National Intelligence
			 shall each designate one or more employees of the Department of Energy, the
			 Department of Defense, and the intelligence community, respectively, to serve
			 as liaisons between the panel and the Department of Energy, the Department of
			 Defense, or the intelligence community, as the case may be.
							(3)Agency cooperationThe Secretary of Energy shall, in
			 consultation with the Secretary of Defense and the Director of National
			 Intelligence, ensure that the panel receives full and timely cooperation from
			 the Department of Energy, the Department of Defense, and the Director of
			 National Intelligence in conducting the review required under subsection
			 (a).
							(4)Support from federally funded research and
			 development centerThe
			 Secretary of Energy may use a federally funded research and development center
			 not associated with the Department of Energy to provide support to the
			 panel.
							(c)ElementsThe review required under subsection (a)
			 shall include, with respect to each laboratory specified in such subsection, an
			 evaluation of the following:
							(1)The quality of the scientific research
			 being conducted at the laboratory, including research with respect to weapons
			 science, nonproliferation, energy, and basic science.
							(2)The quality of the engineering being
			 conducted at the laboratory.
							(3)The general operations of the laboratory,
			 including the management of facilities and procedures with respect to safety,
			 security, environmental management and compliance, and human capital.
							(4)The financial operations of the laboratory,
			 including contract administration, accounting controls, and management of
			 property and equipment.
							(5)The management of work conducted by the
			 laboratory for entities other than the Department of Energy, including academic
			 institutions and other Federal agencies, and interactions between the
			 laboratory and such entities.
							(6)The adequacy and effectiveness of the form
			 and scope of current management contracts in implementing the mission of the
			 laboratory.
							(7)The effectiveness of the management and
			 oversight of the laboratory by the Department of Energy.
							(d)Report of panelThe panel shall submit to the Secretary of
			 Energy a report containing the results of the review and any recommendations of
			 the panel resulting from the review.
						(e)Transmittal to CongressNot later than January 1, 2011, the
			 Secretary of Energy shall transmit to the Committee on Armed Services of the
			 Senate and the Committee on Armed Services of the House of Representatives the
			 report of the panel submitted under subsection (d) and any comments or
			 recommendations of the Secretary with respect to that report.
						3133.Inclusion in 2010 stockpile stewardship
			 plan of certain information relating to stockpile stewardship criteria
						(a)In generalThe Secretary of Energy shall include in
			 the 2010 stockpile stewardship plan the elements specified in subsection
			 (b).
						(b)ElementsThe elements specified in this subsection
			 are the following:
							(1)An update of any information or criteria
			 included in the report on stockpile stewardship criteria submitted under
			 subsection (c) of section 4202 of the Atomic Energy Defense Act (50 U.S.C.
			 2522).
							(2)A description of any additional information
			 identified under paragraph (1) of such subsection (c) or criteria established
			 under subsection (a) of such section 4202 during the period beginning on the
			 date of the submittal of the report under section 3133 of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1751; 50
			 U.S.C. 2523 note) and ending on the date of the submittal of the 2010 stockpile
			 stewardship plan.
							(3)For each science-based tool developed or
			 modified by the Department of Energy during the period described in paragraph
			 (2) to collect information needed to determine that the nuclear weapons
			 stockpile is safe, secure, and reliable—
								(A)a description of the relationship of the
			 science-based tool to the collection of such information; and
								(B)a description of criteria for assessing the
			 effectiveness of the science-based tool in collecting such information.
								(c)2010 stockpile stewardship plan
			 definedIn this section, the
			 term 2010 stockpile stewardship plan means the updated version of
			 the plan for maintaining the nuclear weapons stockpile developed under section
			 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) and required to be
			 submitted to Congress on May 1, 2010, by subsection (c) of such section.
						3134.Comptroller General of the United States
			 review of projects carried out by the Office of Environmental Management of the
			 Department of Energy pursuant to the American Recovery and Reinvestment Act of
			 2009
						(a)In generalThe Comptroller General of the United
			 States shall conduct a series of three reviews, as described in subsections
			 (b), (c), and (d), of projects carried out by the Office of Environmental
			 Management of the Department of Energy (in this section referred to as the
			 Office) using American Recovery and Reinvestment Act
			 funds.
						(b)Phase One review
							(1)In generalBeginning on the date of the enactment of
			 this Act, the Comptroller General shall conduct a review of the
			 following:
								(A)The criteria used by the Office to select
			 projects to be carried out using American Recovery and Reinvestment Act
			 funds.
								(B)The extent to which lessons learned during
			 previous accelerations of defense environmental cleanup efforts were used in
			 the development of such criteria.
								(C)The process used by the Office to estimate
			 costs and develop schedules for such projects.
								(D)The process used by the Office for the
			 independent validation of the scope, cost, and schedule for such
			 projects.
								(E)The criteria and methodology used by the
			 Office to measure the contribution of each such project toward reducing the
			 overall costs, and meeting the goals, of defense environmental cleanup.
								(2)ReportNot later than 30 days after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 congressional defense committees a report containing the results of the review
			 conducted under paragraph (1).
							(c)Phase Two review
							(1)In generalThe Comptroller General shall conduct a
			 review, during the period described in paragraph (2), of the following:
								(A)The implementation of each project carried
			 out using American Recovery and Reinvestment Act funds.
								(B)The extent to which each such project is
			 meeting the cost and scheduling goals of the project.
								(C)The number of jobs created or maintained
			 through such projects.
								(D)The adequacy of contract oversight for such
			 projects.
								(E)Any technical problems or other problems in
			 connection with such projects that are identified by the Comptroller General in
			 the course of the review.
								(F)Any management and implementation issues or
			 actions, or other systemic issues, identified by the Comptroller General in the
			 course of the review that either hinder or assist the effective management of
			 defense environmental cleanup efforts.
								(2)Period describedThe period described in this paragraph is
			 the period—
								(A)beginning on the date on which the
			 Comptroller General submits the report required under subsection (b)(2);
			 and
								(B)ending on the later of—
									(i)the date on which all projects carried out
			 using American Recovery and Reinvestment Act funds have been completed;
			 or
									(ii)the date on which all American Recovery and
			 Reinvestment Act funds have been obligated or expended or are no longer
			 available to be obligated or expended.
									(3)ReportsThe Comptroller General shall submit to the
			 congressional defense committees a report on the status of the review conducted
			 under paragraph (1) not later than 30 days after submitting the report required
			 under subsection (b)(2) and every 120 days thereafter until the end of the
			 period described in paragraph (2).
							(d)Phase Three review
							(1)In generalBeginning on the date on which the
			 Comptroller General submits the last report required under subsection (c)(3),
			 the Comptroller General shall conduct a review of the following:
								(A)The implementation of all projects carried
			 out using American Recovery and Reinvestment Act funds, including the number of
			 such projects that were completed, that were not completed, that were completed
			 on budget, that exceeded the budget for such project, that were completed on
			 schedule, and that exceeded the scheduling goals for such project.
								(B)The impact on employment as a result of the
			 completion of such projects.
								(C)Any lessons learned as a result of
			 accelerating such projects.
								(D)The extent to which the achievement of the
			 overall goals of defense environmental cleanup were accelerated, and the
			 overall costs of defense environmental cleanup were reduced, as a result of
			 such projects.
								(E)Any other issues the Comptroller General
			 considers appropriate with respect to such projects.
								(2)ReportNot later than 90 days after submitting the
			 last report required under subsection (c)(3), the Comptroller General shall
			 submit to the congressional defense committees a report containing the results
			 of the review conducted under paragraph (1).
							(e)American Recovery and Reinvestment Act
			 funds definedIn this
			 section, the term American Recovery and Reinvestment Act funds
			 means funds made available for the Office of Environmental Management under the
			 heading Defense Environmental Cleanup
			 under the heading environmental and other defense
			 activities under the heading Department of
			 Energy under title IV of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 140).
						3135.Identification in budget materials of
			 amounts for certain Department of Energy pension obligationsThe Secretary of Energy shall include in the
			 budget justification materials submitted to Congress in support of the
			 Department of Energy budget for a fiscal year (as submitted with the budget of
			 the President under section 1105(a) of title 31, United States Code) specific
			 identification, as a budgetary line item, of the amounts required to meet the
			 pension obligations of the Department of Energy for contractor employees at
			 each facility of the Department of Energy operated using amounts authorized to
			 be appropriated for the Department of Energy.
					3136.Expansion of
			 authority of Ombudsman of Energy Employees Occupational Illness Compensation
			 Program
						(a)In
			 generalSection 3686 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7385s–15) is amended—
							(1)in subsection
			 (c), by inserting and subtitle B after this
			 subtitle each place it appears;
							(2)in subsection
			 (d), by inserting and subtitle B after this
			 subtitle;
							(3)in subsection
			 (e), by inserting and subtitle B after this
			 subtitle each place it appears;
							(4)by redesignating
			 subsection (g) as subsection (h); and
							(5)by inserting
			 after subsection (f) the following new subsection:
								
									(g)National
				Institute for Occupational Safety and Health ombudsmanIn
				carrying out the duties of the Ombudsman under this section, the Ombudsman
				shall work with the individual employed by the National Institute for
				Occupational Safety and Health to serve as an ombudsman to individuals making
				claims under subtitle
				B.
									.
							(b)ConstructionExcept
			 as specifically provided in subsection (g) of section 3686 of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000, as amended by
			 subsection (a) of this section, nothing in the amendments made by such
			 subsection (a) shall be construed to alter or affect the duties and functions
			 of the individual employed by the National Institute for Occupational Safety
			 and Health to serve as an ombudsman to individuals making claims under subtitle
			 B of the Energy Employees Occupational Illness Compensation Program Act of 2000
			 (42 U.S.C. 7384l et seq.).
						3137.Comptroller
			 General study of stockpile stewardship program
						(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the stockpile stewardship program established under section
			 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) to determine if the
			 program was functioning, as of December 2008, as envisioned when the program
			 was established.
						(b)ElementsThe
			 study required by subsection (a) shall include the following:
							(1)An assessment of
			 whether the capabilities determined to be necessary to maintain the nuclear
			 weapons stockpile without nuclear testing have been implemented and the extent
			 to which such capabilities are functioning.
							(2)A review and
			 description of the agreements governing use, management, and support of the
			 capabilities developed for the stockpile stewardship program and an assessment
			 of enforcement of, and compliance with, those agreements.
							(3)An assessment of
			 plans for surveillance and testing of nuclear weapons in the stockpile and the
			 extent of the compliance with such plans.
							(4)An assessment
			 of—
								(A)the condition of
			 the infrastructure at the plants and laboratories of the nuclear weapons
			 complex;
								(B)the value of
			 nuclear weapons facilities built after 1992;
								(C)any plans that
			 are in place to maintain, improve, or replace such infrastructure;
								(D)whether there is
			 a validated requirement for all planned infrastructure replacement projects;
			 and
								(E)the projected
			 costs for each such project and the timeline for completion of each such
			 project.
								(5)An assessment of
			 the efforts to ensure and maintain the intellectual and technical capability of
			 the nuclear weapons complex to support the nuclear weapons stockpile.
							(6)Recommendations
			 for the stockpile stewardship program going forward.
							(c)ReportNot
			 later than 270 days after the date of the enactment of this Act, the
			 Comptroller General shall submit to the congressional defense committees a
			 report containing the results of the study required by subsection (a).
						3138.Sense of the
			 Senate on production of molybdenum–99
						(a)FindingsThe
			 Senate makes the following findings:
							(1)There are fewer
			 than five reactors around the world currently capable of producing
			 molybdenum–99 (Mo–99) and there are no such reactors in the United States that
			 can provide a reliable supply of Mo–99 to meet medical needs.
							(2)Since November
			 2007, there have been major disruptions in the global availability of Mo–99,
			 including at facilities in Canada and the Netherlands, which have led to
			 shortages of Mo–99-based medical products in the United States and around the
			 world.
							(3)Ensuring a
			 reliable supply of medical radioisotopes, including Mo–99, is of great
			 importance to the public health.
							(4)It is also a
			 national security priority of the United States, and specifically of the
			 Department of Energy, to encourage the production of low-enriched uranium-based
			 radioisotopes in order to promote a more peaceful international nuclear
			 order.
							(5)The National
			 Academy of Sciences has identified a need to establish a reliable capability in
			 the United States for the production of Mo–99 and its derivatives for medical
			 purposes using low-enriched uranium.
							(6)There also exists
			 a capable industrial base in the United States that can support the development
			 of Mo–99 production facilities and can conduct the processing and distribution
			 of radiopharmaceutical products for use in medical tests worldwide.
							(b)Sense of the
			 SenateIt is the sense of the Senate that—
							(1)radioisotopes and
			 radiopharmaceuticals, including Mo–99 and its derivatives, are essential
			 components of medical tests that help diagnose and treat life-threatening
			 diseases affecting millions of people each year; and
							(2)the Secretary of
			 Energy should continue and expand a program to meet the need identified by the
			 National Academy of Sciences to ensure a source of Mo–99 and its derivatives
			 for use in medical tests to help ensure the health security of the United
			 States and around the world and promote peaceful nuclear industries through the
			 use of low-enriched uranium.
							XXXIIDEFENSE NUCLEAR FACILITIES SAFETY
			 BOARD
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2010, $26,086,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
				XXXIIIMARITIME ADMINISTRATION
				3301.Maritime AdministrationSection 109 of title 49, United States Code,
			 is amended to read as follows:
					
						109.Maritime Administration
							(a)OrganizationThe Maritime Administration is an
				administration in the Department of Transportation.
							(b)Maritime AdministratorThe head of the Maritime Administration is
				the Maritime Administrator, who is appointed by the President by and with the
				advice and consent of the Senate. The Administrator shall report directly to
				the Secretary of Transportation and carry out the duties prescribed by the
				Secretary.
							(c)Deputy Maritime AdministratorThe Maritime Administrator shall have a
				Deputy Maritime Administrator, who is appointed in the competitive service by
				the Secretary, after consultation with the Administrator. The Deputy
				Administrator shall carry out the duties prescribed by the Administrator. The
				Deputy Administrator shall be Acting Administrator during the absence or
				disability of the Administrator and, unless the Secretary designates another
				individual, during a vacancy in the office of Administrator.
							(d)Duties and powers vested in
				SecretaryAll duties and
				powers of the Maritime Administration are vested in the Secretary.
							(e)Regional officesThe Maritime Administration shall have
				regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges,
				and may have other regional offices as necessary. The Secretary shall appoint a
				qualified individual as Director of each regional office. The Secretary shall
				carry out appropriate activities and programs of the Maritime Administration
				through the regional offices.
							(f)Interagency and industry
				relationsThe Secretary shall
				establish and maintain liaison with other agencies, and with representative
				trade organizations throughout the United States, concerned with the
				transportation of commodities by water in the export and import foreign
				commerce of the United States, for the purpose of securing preference to
				vessels of the United States for the transportation of those
				commodities.
							(g)Detailing officers from armed
				forcesTo assist the
				Secretary in carrying out duties and powers relating to the Maritime
				Administration, not more than five officers of the armed forces may be detailed
				to the Secretary at any one time, in addition to details authorized by any
				other law. During the period of a detail, the Secretary shall pay the officer
				an amount that, when added to the officer's pay and allowances as an officer in
				the armed forces, make the officer's total pay and allowances equal to the
				amount that would be paid to an individual performing work the Secretary
				considers to be of similar importance, difficulty, and responsibility as that
				performed by the officer during the detail.
							(h)Contracts and audits
								(1)ContractsIn the same manner that a private
				corporation may make a contract within the scope of its authority under its
				charter, the Secretary may make contracts for the United States Government and
				disburse amounts to—
									(A)carry out the Secretary's duties and powers
				under this section and subtitle V of title 46; and
									(B)protect, preserve, and improve collateral
				held by the Secretary to secure indebtedness.
									(2)AuditsThe financial transactions of the Secretary
				under paragraph (1) shall be audited by the Comptroller General. The
				Comptroller General shall allow credit for an expenditure shown to be necessary
				because of the nature of the business activities authorized by this section or
				subtitle V of title 46. At least once a year, the Comptroller General shall
				report to Congress any departure by the Secretary from this section or subtitle
				V of title 46.
								(i)Authorization of appropriations
								(1)In generalExcept as otherwise provided in this
				subsection, there are authorized to be appropriated such amounts as may be
				necessary to carry out the duties and powers of the Secretary relating to the
				Maritime Administration.
								(2)LimitationsOnly those amounts specifically authorized
				by law may be appropriated for the use of the Maritime Administration
				for—
									(A)acquisition, construction, or
				reconstruction of vessels;
									(B)construction-differential subsidies
				incident to the construction, reconstruction, or reconditioning of
				vessels;
									(C)costs of national defense features;
									(D)payments of obligations incurred for
				operating-differential subsidies;
									(E)expenses necessary for research and
				development activities, including reimbursement of the Vessel Operations
				Revolving Fund for losses resulting from expenses of experimental vessel
				operations;
									(F)the Vessel Operations Revolving
				Fund;
									(G)National Defense Reserve Fleet
				expenses;
									(H)expenses necessary to carry out part B of
				subtitle V of title 46; and
									(I)other operations and training expenses
				related to the development of waterborne transportation systems, the use of
				waterborne transportation systems, and general administration.
									(3)Training vesselsAmounts may not be appropriated for the
				purchase or construction of training vessels for State maritime academies
				unless the Secretary has approved a plan for sharing training vessels between
				State maritime
				academies.
								.
				
	
		
			Passed the Senate
			 July 23, 2009.
			
			Secretary.
		
	
	
	
